      Case 2:20-cr-00055-MLCF-KWR Document 29 Filed 07/22/20 Page 1 of 2



                         UNITED STATES DISTRICT COURT

                      EASTERN DISTRICT OF LOUISIANA



UNITED STATES OF AMERICA                                    CRIMINAL ACTION


v.                                                          NO. 20-55


JASON WILLIAMS AND NICOLE BURDETT                           SECTION “F”



                              ORDER TO SHOW CAUSE


       Before the Court is Jason Williams and Nicole Burdett’s motion

for    discovery,   an    evidentiary   hearing,     and   dismissal    of   the

indictment, noticed for submission on July 29, 2020.

       The government’s opposition to the motion was due on July 21,

2020. See LCrR 12 (opposition to discovery motion shall be filed

no later than eight days before the scheduled hearing date); United

States v. Mix, 25 F. Supp. 3d 914, 925 (E.D. La. 2014) (Local Civil

Rules    apply   where    Local   Criminal   Rules   are   silent);     LR   7.5

(opposition to a motion shall be filed no later than eight days

before the noticed submission date). The government failed to file

an opposition by July 21, 2020.

       Accordingly, IT IS ORDERED: that the government shall SHOW

CAUSE, in writing, by July 24, 2020, why it failed to file a timely




                                        1
   Case 2:20-cr-00055-MLCF-KWR Document 29 Filed 07/22/20 Page 2 of 2



opposition to the defendants’ motion and why that motion should

not be granted in full.




                            New Orleans, Louisiana, July 22, 2020


                                 ______________________________
                                      MARTIN L. C. FELDMAN
                                  UNITED STATES DISTRICT JUDGE




                                   2
